Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on April 6, 2022. 

2. Claims 1-19 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “an Eco System module, compatible with commonly used operating systems, including communication and storage rules providing a means to act as a communication conduit for two- way collecting and storing electronic data from at least one electronic device including medical devices, and translating the received electronic data into the appropriate format required by the receiving electronic target including medical devices and data translation means for translating the received electronic data into the appropriate format required by one or more the receiving electronic targets, via one or more communication vehicles; a software core engine comprised of a data management module including communications rules providing the means to agnostically receive data from an unlimited number of electronic device sources, a means to agnostically send data electronically to an unlimited number of electronic targets; a data storage rules engine providing a means for time stamping of data including linking to the appropriate report formats used at the time of data collection, and a means of supporting the addition and deletion of parameters whereby rules may be added and deleted multiple times; a guidance engine comprising a means to manage the requirements one or more specific protocol workflows, a means to manage the requirements of any care area workflows, a means to manage the monitoring and response to management requirements including one or more advanced clinical guidance process control limits and response to scheduled or required activities and required documentation, as well as prompts, alerts, notifications and escalation of notifications; a source of truth rules engine comprising a means to identify when a parameter, shared by more than one electronic systems, is changed, and once changed, provide means to update the parameter in each connected electronic system with the new value, and means to defer the update of the parameter based on defined rules when applicable,” in independent claims 1 and 19, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
NPL to Tao et al. discloses a hybrid development framework, to offer greater scalability and flexibility of data analysis and report, while keeping maximum compatibilities and links to the legacy platforms on which transaction business logics run, healthcare data integration as an example, where information is collected and aggregated from diverse sources such as electronic health records (EHRs), personal health records (PHRs) and wearable devices.
US 10,332,639 to Smurro discloses augmented medical intelligence can be saved and stored in multiple formats, as well as retrieved from standards-based repositories. Neurosynaptic network connectivity for medical images and video with multi-channel, multiplexed gateway streamer servers that can be configured to support workflow orchestration across the enterprise—on platform, federated or cloud data architectures, including ecosystem partners.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192